Citation Nr: 0901407	
Decision Date: 01/13/09    Archive Date: 01/22/09

DOCKET NO.  05-36 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran had active service from May 1969 to March 1971.  

This appeal comes before the Board of Veterans Appeals 
(Board) from a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico. 

In August 2007, the Board remanded the claim to the RO 
through the Appeals Management Center (AMC) for additional 
evidentiary development.  The case has been returned to the 
Board for further appellate review.

The appeal is REMANDED to the RO via the AMC, in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The veteran has been diagnosed as having PTSD related to his 
experiences during the Vietnam War.

The Board previously remanded the case in August 2007 for 
additional development, including specific actions to attempt 
to corroborate the veteran's reported stressors.  In 
particular, the veteran reported that in March or May 1970, 
he was stationed along the Mekong Delta and that he witnessed 
American and Vietnamese soldiers get ambushed in the water 
canal.  In a request for corroboration by the RO, the U.S. 
Center for Unit Records and Research (CURR) (now known as 
JSRRC) reported that a 1970 history submitted by the 
Commander Naval Forces documented the occurrence of frequent 
combat activity in the Mekong Delta area of Vietnam during 
April 1970 with several casualties.   Essentially, the 
evidence of record confirms the veteran's stressor statement.  
The RO, however, concluded that the veteran did not provide 
enough corroboration of his presence during any of the 
documented events of April 1970 and as a result, determined 
that his stressor remained unverified.  The Board notes that 
corroboration of every detail, including the veteran's 
personal participation is not required; rather the veteran 
only needs to offer independent evidence of a stressful event 
that is sufficient to imply his or her personal exposure.  
Suozzi v. Brown, 10 Vet. App. 307 (1997).  See also Pentecost 
v. Principi, 16 Vet. App. 124 (2002).

Furthermore, although the veteran was afforded a VA mental 
disorders examination in April 2008, the Board finds that the 
examination report is inadequate to adjudicate the claim.  In 
essence, the examiner was not provided with the corroborated 
stressor and a proper PTSD examination was not conducted.  
Thus, further VA examination is necessary to ascertain if the 
stressor mentioned above, is the cause for any diagnosed 
PTSD.
 
The Court has held that, when the medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991), Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be accorded the 
appropriate examination for PTSD.  The 
examiner is informed that the following 
stressor has been corroborated:  while 
stationed along the Mekong Delta, the 
veteran witnessed American and Vietnamese 
soldiers get ambushed in the water canal.  
If a diagnosis of PTSD is appropriate, the 
examiner should specify the credible 
"stressors" that caused the disorder and 
the evidence upon which they relied to 
establish the existence of the 
stressor(s).  The examiner should also 
describe which stressor(s) the veteran 
reexperiences and how he reexperiences 
them.  The examiner should describe how 
the symptoms of PTSD affect the veteran's 
social and industrial capacity.  The 
report of examination should include a 
complete rationale for all opinions 
expressed.  All necessary special studies 
or tests are to be accomplished.  The 
entire claims folder and a copy of this 
remand must be made available to and 
reviewed by the examiner prior to the 
examination.

2.  After completion of the requested 
development, the AMC should again review 
the record.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

